Title: To George Washington from Major General Nathanael Greene, 16 September 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Boston Sept. 16th 1778
          
          The growing extravagance of the people and the increasing demand for the Article of forage in this quarter, has become a very alarming affair. Hay is from 60 to 80 Dollars ⅌ tun and upon the rise. Corn is 10 Dollars a bushel and oats 4 and every thing else that will answer for forage in that propo[r]tion. Carting is 9/ ⅌ mile by the tun and People much dissatisfied with the price. I have represented to the State of Rhode Island and Conecticut the absolute necessity of Legislative interposition to settle the prices of things upon some reasonable footing of all such articles and services as are necessary for the use of the Public in my department. I am going to do the same to the Councel of this State. What effect it will have I cannot say; but if  
            
            
            
            there is not some thing done to check the extravagance of the People there is no funds in the Universe that will equal the expence.
          The late affray that happene’d in this place between the People of the Town and those of the Fleet, has been found to originate from a parcel of soldiers belonging to the Convention Troops and a party of british Sailors which were engagd on board a Privateer. The secret enemies to our cause and the British officers in the neighbourhood of this place are endeavorg to sow the seeds of discord as much as possible between the Inhabitants of the place and the french belonging to the Fleet. The French officers are well satisfied this is the state of the case, and it fills them with double resentment against the British. The Admiral and all the French officers are now upon an exceeding good footing with the Gentlemen of the Town. General Hancock takes unwearied pains to promote a good understanding with the French officers. His House is full from morning till Night.
          I had a Letter from the Marquis day before yesterday he writes me he is endeavoring to represent every thing in the most favorable colours to the Court of France in order to wipe away the prejudices that the Letters of some of the more indiscreet may make upon that Court. All the French Officers are extravagantly fond of your Excellency, but the Admiral more so than any of the rest. They all speak of you with the highest reverence and respect.
          General Hancock made the Admiral a present of your Picture, he was going to receive it on board the Fleet by the firing a Royal salute. But Generl Hancock thought it might furnish a handle for some of the speculative Politicians to remark the danger of charactors becoming too important. He therefore disswaded the Admiral from carrying the matter into execution.
          I find by your Excellencys Letter to General Sullivan that you expect the Enemy are going to evacuate Newyork; and that its probable they are coming Eastward. I can hardly think they mean to make an attempt upon Boston notwithstanding the object is important & Unless they attack Boston there is no other object worthy their attention in New England. I am rather inclind to think they mean to leave the United States altogether. What they hold here now, they hold at a great risque and expen[c]e But suppose they actually intend to quit the Continent they will indeavor to mislead our attention and that of our Allies until they can get clear of the Coast. The Admiral is fortifying for the security of his fleet, but I am told his batteries are all open in the rear which will be but a poor security against a Land force. General Heath thinks there ought to be some Continental Troops sent here; but the Councel wont turn out the Militia, they are so confident the Enemy are not coming here[.] If your Excellency  
            
            
            
            thinks the Enemy really design an attack upon Boston it may not be amiss for you to write your opinion to the Councel board for I suspect they think the General here has taken the alarm without sufficient reasons. The fortifications round this place are very incompleat and little or nothing doing upon them. I have given General Heath my opinion what Posts to take possession off if the enemy should attempt the place before the Continental Army gets up. From 4 to 5000 Troops have arrivd at Hallifax their collective strength will make a formidable Army.
          I wish to know your Excellencys pleasure about my returning to Camp. I expect Mrs Greene will be put to bed every day. She is very desirous of my stay until that event; and as she has set her Heart so much upon it, I could wish to gratify her for fear of some disagreeable consequences as women sometimes under such circumstances receive great injury by being disappointed.
          General Sullivan granted me leave to come here upon the business of my department. I expect to return in a few Days. Major Gibbs is with me and is going to Portsmouth.
          This is the third Letter I have wrote since I have had a line from your Excellency. Should be glad to hear from you when at leisure. I am your Excellency Obd. Sert
          
            N. Greene
          
        